¶29
Quinn-Brintnall, C.J.
(dissenting) — This appeal presents the following question: Is it reasonable for police to consider a citizen report of a crime in progress reliable, as opposed to a mischievous prank, when an individual calls 911 to report what he apparently believes is a crime, gives his name, location, and phone number, and then calls back with another phone number to tell police the suspect’s exact location? The majority says no. Because I believe that this answer is wrong and can serve only to undermine effective law enforcement and 911’s usefulness, I respectfully dissent.
¶30 The tip from 911 caller Roger Bratsch was sufficient to justify a Terry7 stop of Hopkins if (1) the officers could reasonably believe that Bratsch was credible and (2) the tip contained enough objective facts to reasonably believe that criminal activity was afoot. State v. Sieler, 95 Wn.2d 43, 47-48, 621 P.2d 1272 (1980). These requirements, which give a tip sufficient indicia of reliability, must be “ ‘considered in the totality of the circumstances — the whole picture.’ ” State v. Randall, 73 Wn. App. 225, 229, 868 P.2d 207 (1994) (quoting Alabama v. White, 496 U.S. 325, 330, 110 S. Ct. 2412, 110 L. Ed. 2d 301 (1990)).
*867¶31 The majority addresses both requirements, but this appeal turns on the first. If Bratsch was credible, the officer could reasonably believe that Hopkins was committing a crime: Bratsch reported seeing Hopkins, who he believed to be a minor, displaying a gun; minors are generally prohibited from possessing a gun under RCW 9.41.040(2)(a). According to the majority, Bratsch’s tip did not contain enough objective facts to reasonably believe that Hopkins was committing a crime because the officers did not see Hopkins carrying the gun and Hopkins was in fact not a minor; thus, his gun possession might have been lawful. But neither circumstance makes Bratsch’s tip less credible or the officer’s decision to investigate the report unreasonable. Whether the officers saw the gun is irrelevant if Bratsch’s tip was credible: Articulable suspicion, not probable cause, triggers law enforcement’s duty to investigate criminal activity, and Bratsch’s report was not stale as he reported seeing the gun only nine minutes before the officers stopped Hopkins. See Adams v. Williams, 407 U.S. 143, 145-46, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972). And that Hopkins was in fact 21 years of age does not make it unreasonable for Bratsch and the police to believe that he looked like a minor.8
¶32 The reasonableness of the police conduct here hinges on whether Bratsch was credible. An informant’s credibility turns on the reasonableness of concluding, under the totality of the circumstances, that the informant is not a fallacious troublemaker or one relying on casual rumor or irresponsible conjecture. State v. Northness, 20 Wn. App. 551, 556-57, 582 P.2d 546 (1978). This threshold is greatly relaxed when the informant is an identifiable and disinterested citizen, as opposed to an anonymous or professional informant. Florida v. J.L., 529 U.S. 266, 270, 120 S. Ct. 1375, 146 L. Ed. 2d 254 (2000); State v. Cole, 128 Wn.2d 262, 287, 906 P.2d 925 (1995). An informant who puts his anonymity at risk “must, as a general matter, be thought *868more reliable than an anonymous . . . tipster, for the former runs the greater risk that he may be held accountable if his information proves false.” United States v. Salazar, 945 F.2d 47, 51 (2d Cir. 1991), cert. denied, 504 U.S. 923 (1992); accord J.L., 529 U.S. at 275-76 (Kennedy, J., concurring); People v. Jordan, 121 Cal. App. 4th 544, 561, 17 Cal. Rptr. 3d 157 (2004) (“As anonymity decreases and the informant’s risk of accountability increases, the inference that the tip is reliable strengthens.”).
¶33 The facts of this case closely mirror those in United States v. Terry-Crespo, 356 F.3d 1170 (9th Cir. 2004). There, an individual called 911 to report that he had been threatened with a gun by a young Hispanic male dressed in gang clothing and carrying a backpack. The person gave his name but no phone number and he indicated that he did not want police to contact him. Based on this tip alone, the police stopped and eventually arrested Terry-Crespo.
¶34 On appeal, Terry-Crespo argued, like Hopkins does here, that the police did not have a basis to believe that the 911 caller was credible. The Ninth Circuit disagreed:
Mr. Domingis’s 911 call prior to the Terry stop was entitled to greater reliability than a tip concerning general criminality because the police must take 911 emergency calls seriously and respond with dispatch.... Police delay while attempting to verify an identity or seek corroboration of a reported emergency may prove costly to public safety and undermine the 911 system’s usefulness .... The touchstone of our search and seizure jurisprudence remains the Fourth Amendment’s textual requirement that any search be “reasonable,” a determination we make by weighing the competing interests of individual security and privacy with the need to promote legitimate governmental interests. Having weighed those interests, we conclude that it is reasonable to accommodate the public’s need for a prompt police response ....
[Also], the fact that Mr. Domingis risked any anonymity he might have enjoyed and exposed himself to legal sanction further supports the tip’s reliability .... Mr. Domingis jeopar*869dized any anonymity he might have had by calling 911 and providing his name to an operator during a recorded call.... Merely calling 911 and having a recorded telephone conversation risks the possibility that the police could trace the call or identify Mr. Domingis by his voice. Moreover, the district court could consider the 911 call reliable because Mr. Domingis risked criminal sanction for any false report to police.
Terry-Crespo, 356 F.3d at 1176 (citations omitted). In addition, the court also noted that the police could place additional reliability on the tip because it evidenced firsthand information that was only a few minutes old. Terry-Crespo, 356 F.3d at 1176-77.
¶35 I find persuasive the Ninth Circuit’s conclusion that 911 calls have a heightened reliability. This conclusion is shared elsewhere.9 It is well understood in today’s society that 911 calls are recorded, that information about the source of a call is obtained, and that it is a crime to initiate false statements to 911 dispatchers and law enforcement. State v. Williams, 2001 WI 21, 241 Wis. 2d 631, 678, 623 N.W.2d 106 (Prosser, J., concurring), cert. denied, 534 U.S. 949. “One who dials 911 from a private phone is traceable, and does place credibility at risk in a way that an unidentifiable caller from a public phone does not.” State v. Gomez, 198 Ariz. 61, 64, 6 P.3d 765 (Ct. App. 2000); see generally United States v. Nelson, 284 F.3d 472, 482-83 (3d Cir.) (caller not anonymous when he calls private police number known only to family members and informants and requests a certain officer but refuses to give his name), cert. denied, 537 U.S. 940 (4th ed. 2002). Thus, 911 calls have a reduced credibility threshold. 4 Wayne R. LaFave, Search and Seizure § 9.5(h), at 597-98 (4th ed. 2004); see also State v. Golotta, 178 N.J. 205, 219, 837 A.2d 359 (2003) (“[T]he State stands on firm constitutional ground when it *870treats the anonymous 9-1-1 caller in the same fashion as it would an identified citizen.”).
¶36 This status for 911 calls is consistent with the permitted consideration of a tipster’s state of mind in assessing credibility. See State v. Lair, 95 Wn.2d 706, 710, 630 P.2d 427 (1981) (“[E]ven if nothing is known about the informant, the facts and circumstances under which the information is furnished may reasonably support an inference that the informant is telling the truth.”). We consider credibility to be enhanced when an informant’s tip is against his own penal interest. State v. Estorga, 60 Wn. App. 298, 304, 803 P.2d 813, review denied, 116 Wn.2d 1027 (1991). Similarly, police may also consider whether the informant is under arrest, for one who knows the police are already in a position to charge him with a serious crime will not lightly undertake to divert the police down blind alleys. State v. O’Connor, 39 Wn. App. 113, 121, 692 P.2d 208 (1984), review denied, 103 Wn.2d 1022 (1985). Like these factors, an individual’s decision to use 911 in reporting his tip enhances his credibility because he knows that he can be tracked down and prosecuted if he provides misinformation.
¶ 37 By ignoring Bratsch’s means for communicating his tip, the majority also undermines the 911 system. The majority suggests that the responding officers should have investigated Bratsch before relying on his tips. But police delay while attempting to verify or corroborate a 911 emergency tip of an armed minor on a public street is, in my view, unreasonable and likely to prove costly to public safety and the 911 system’s usefulness. Terry-Crespo, 356 F.3d at 1176. The constitution "is not a suicide pact”10 which bars considerations of exigency and public safety in evaluating the reasonableness of police conduct. New York v. Quarles, 467 U.S. 649, 656, 104 S. Ct. 2626, 81 L. Ed. 2d 550 (1984); State v. Finch, 137 Wn.2d 792, 829, 975 P.2d 967, cert. denied, 528 U.S. 922 (1999). Case law "recog*871nize[s] the serious threat that armed criminals pose to public safety.” J.L., 529 U.S. at 272. Thus, while assessing an informant’s credibility cannot be ignored whenever an exigency arises, J.L., 529 U.S. at 273-74, the threshold for satisfying such an assessment is tempered in light of the exigency. Ultimately, the question is the reasonableness of the officer’s appraisal of the reliability of the information in light of the circumstances presented. State v. Glover, 116 Wn.2d 509, 514, 806 P.2d 760 (1991).
¶38 Here, Bratsch called 911, and gave dispatch his name, phone number, and location. Although Bratsch stated a preference not to be involved, his 911 calls demonstrated serious concern for public safety and an implicit understanding that he would be involved if necessary. Williams, 241 Wis. 2d at 649. I also note that Bratsch’s tip was not generic: He specifically described Hopkins and stated that Hopkins was using a gun to scratch his leg. O’Connor, 39 Wn. App. at 122 (“[T]he amount and kind of detailed information given by an informant may also enhance his reliability.”). Perhaps most significantly, Bratsch demonstrated his own concern for public safely by following Hopkins so he could keep police apprised of Hopkins’s location. Bratsch’s decisions to make a second call to 911 from another traceable number and to follow an individual he saw carrying a gun only added to the inference that he was acting as an ordinary and concerned citizen. In my opinion, under the facts of this case, the police reasonably believed that Bratsch was reliably recounting criminal activity in progress, and they acted accordingly in stopping Hopkins to investigate.
¶39 For these reasons, I dissent.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 Tobacco retailers generally request identification well after an individual turns 18.


 See, e.g., United States v. Quarles, 330 F.3d 650, 654-56 (4th Cir.), cert. denied, 540 U.S. 9779 (2003); United States v. Wheat, 278 F.3d 722, 735-36 (8th Cir. 2001), cert. denied, 537 U.S. 850 (2002); State v. Gomez, 198 Ariz. 61, 64, 6 P.3d 765 (Ct. App. 2000); Jordan, 121 Cal. App. 4th at 561; State v. Golotta, 178 N.J. 205, 218-19, 837 A.2d 359 (2003); People v. Dixon, 734 N.Y.S.2d 761, 762, 289 A.D.2d 937 (2001); State v. Williams, 2001 WI 21, 241 Wis. 2d 631, 649, 651, 667-78, 623 N.W.2d 106, cert. denied, 534 U.S. 949.


 Kennedy v. Mendoza-Martinez, 372 U.S. 144, 160, 83 S. Ct. 554, 9 L. Ed. 2d 644 (1963).